Citation Nr: 1236850	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  05-09 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected posttraumatic stress disorder (PTSD), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b). prior to September 1, 2002. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected posttraumatic stress disorder (PTSD), from September 1, 2002 through January 17, 2007. 


REPRESENTATION

Appellant represented by:	 Robert V. Chisholm, Attorney




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to October 1971. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 1999 rating decision in which the RO granted service connection and assigned an initial 50 percent rating for PTSD, effective June 5, 1998.  In August 1999, the Veteran filed a notice of disagreement with respect to the rating assigned.  In December 2002, the RO assigned a 70 percent rating for PTSD, effective September 1, 2002. A statement of the case (SOC) was issued in January 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in February 2005. 

In June 2007, the Board characterized the appeal as encompassing claims for an initial rating in excess of 50 percent for PTSD for periods from June 5, 1991 to April 21, 2002, and from June 1, 2002 to July 8, 2002 (so defined to exclude periods for which a temporary, total rating had been in effect), as well as a claim for a rating in excess of 70 percent for PTSD, from September 1, 2002 (consistent with  Fenderson v. West, 12 Vet. App. 119, 126  (1999) and AB v. Brown, 6 Vet. App. 35, 38 (1993)).  Both issues were remanded by the Board to the RO, via the Appeals Management Center (AMC) in Washington, DC.  After accomplishing further action, the AMC continued to deny each claim (as reflected in an April 2009 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration. 

In May 2009, a Deputy Vice-Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to the provisions of 38 U.S.C.A.  § 7107 and 38 C.F.R. § 20.900(c) (2009).  

In June 2009, the Board denied an initial rating in excess of 50 percent for PTSD for the periods from June 5, 1998, through April 21, 2002, and from June 1, 2002, through July 8, 2002.  At that time, the Board also remanded the claim for a rating in excess of 70 percent for PTSD from September 1, 2002, to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflect in November and December 2010 SSOCs) and returned the claim for higher rating remaining on appeal to the Board for further appellate consideration. 

In March 2011, the Board denied a rating in excess of 70 percent for PTSD from September 1, 2002 through January 17, 2007, but granted a 100 percent rating from January 18, 2007.  At that time, the Board also found that the claim for a TDIU had been raised by the evidence of record and was a component of the Veteran's claim for higher rating for PTSD, consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in view of the Board's award of a 100 percent rating for PTSD from January 18, 2007, only the matter of the Veteran's entitlement to a TDIU for the pertinent period prior to January 18, 2007 remained on appeal.  The Board remanded this remaining claim to the RO, via the AMC, for further action. After completing the requested development, the AMC denied the claim (as reflected in a May 2011 SSOC), are returned the matter to the Board for further appellate consideration. 

In August 2011, the Board denied the claim for a TDIU due to PTSD prior to January 18, 2007.  The Veteran appealed the August 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2012, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.  

In September 2012, the Veteran's attorney submitted additional evidence to the Board, along with an initial waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2011).  This evidence is accepted for inclusion in the record on appeal.
In view of the Board's partial award of the benefit sought, and for other reasons expressed in more detail, below, the Board has characterized the appeal as now encompassing both matters set forth on the title page (which exclude periods during which a temporary, total rating was in effect).

The Board's decision addressing the claim for a TDIU from September 1, 2002 through January 17, 2007 is set forth below.  The claim for a TDIU on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), prior to September 1, 2002, is addressed in the remand following the order; that matter is being remanded to the RO.  VA will notify the appellant when further action, on his part, is required.

As a final preliminary matter, the Board points out that, in various statements, including a February 2010 statement and January 2011 SSOC response, the Veteran's wife appears to raise a claim for compensation under 38 U.S.C.A. § 1151 on the basis of additional injuries and worsening dementia due improper care received at a VA medical facility.  The Board previously referred this in August 2011.  As this matter has still not been adjudicated by the RO, it is not properly before the Board, and is, thus, again referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  The Veteran has been granted service connection solely for PTSD, rated as 70 percent disabling, from September 1, 2002 through January 17, 2007.  

3.  Competent, probative evidence tends to support findings that, for the period in question, the Veteran's employment was only marginal, and that, considering his education and employment history, the nature and severity of his service-connected PTSD prevented him from obtaining and retaining substantially gainful employment.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU are met for the period from September 1, 2002 through January 17, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Given the favorable disposition of the claim for a TDIU from September 1, 2002 through January 17, 2007, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.  


II. Analysis

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2011). 

In this case, the Veteran met the objective, minimum percentage requirements (set forth in 38 C.F.R. § 4.16(a)), for award of a of a schedular TDIU for the period from September 1, 2002 through January 17, 2007, as service connection was in effect for PTSD, rated as 70 percent disabling, during this time period.  See 38 C.F.R. § 4.16a.  However, the remaining question is whether the Veteran's service-connected disability, in fact, rendered him unemployable during that period.  See 38 C.F.R. §§ 3.340 , 3.341, 4.16. 

The central inquiry is "whether [a] veteran's service- connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341 , 4.16, 4.19 (2009); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363. 

Under 38 C.F.R. § 4.16(a), marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination. 

Considering the pertinent evidence in light most favorable to the Veteran, and affording him the benefit of the doubt, the Board finds that TDIU is warranted for the period from September 1, 2002 to January 18, 2007. 

On his November 2010 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran reported that he last worked full time in January 2007, and that he stopped worked due to his service-connected PTSD.  He reported that he completed three years of high school and had not received any other education or training. 

VA outpatient treatment records and reports of examination dated from September 1, 2002 but prior to January 18, 2007, document the severity of the Veteran's PTSD symptoms-including depression, sleep disturbances, nightmares, social isolation, cognitive difficulties and memory loss-along with alcohol abuse, but show that the Veteran was employed in various positions until that point. 

The September 2002 report of VA psychiatric hospitalization between July 2002 and August 2002 shows  that Veteran reported having held several jobs in the landscaping business and was now currently owning a landscaping business.  This report also documents findings of severe PTSD symptoms including issues with impulse control, constricted affect, social withdrawal, poor judgment, and problems with concentration, confusion and disorganization.  He was also noted to have a lengthy history of alcohol and drug problems and legal problems.  In May 2003, it was noted that the Veteran was self-employed in landscaping. 

On VA examination in November 2004, the Veteran reported that he continued to work full time, but indicated that he was not efficient on the job because he did not sleep well, was emotionally numb, and had significant memory problems.  He noted that he worked as a heavy equipment operator and missed approximately five days per month due to his symptoms.  He expressed his belief that he would have been fired had he not been working for a company run by family members.  He described having a lot of trouble remembering tasks both at work and at home.  He also reported that he had issues with fatigue and lack of caring for anything, stating that if he did not want to go to work, he simply did not go.  He expressed concern that he might lose his job due to having trouble concentrating and remembering, short temper, hypervigilance, poor sleep, exaggerated startle response and avoidance of reminders of Vietnam.  

The November 2004 VA examiner opined that the Veteran's PTSD would cause severe effects on employment due to interpersonal difficulties, cognitive problems, and decreased motivation; however, he did not find the Veteran unemployable.  No rationale was provided as to why the Veteran was deemed employable, and no discussion of whether his employment could be considered marginal was provided.  

In January 2007, it was noted that the Veteran had been recently let go from his job due to severely increasing dementia and inability to remember his job assignments.   A February 2007 VA mental health note confirmed that he reported having worked with family members as an equipment operator.  

A March 2007 VA outpatient treatment record notes that, while the Veteran had memory problems for the previous five to six years, his memory problems increased in severity during the previous six to eight months and caused him to lose his job.  A March 2007 statement from a VA neurologist notes a diagnosis of dementia, which prevented him from stable employment.  Another VA physician found that the Veteran's dementia was most likely related to his heavy drug and alcohol abuse linked strongly to his PTSD, stating so in a June 2009 letter.  The VA examiner from a November 2008 VA PTSD examination stated that she was unable to determine which areas of functioning were currently affected by the Veteran's PTSD or dementia or both disorders.  

The report of an April 2012 private vocational assessment completed at the request of the Veteran's attorney documents review of the claims file for the purpose of determining whether the Veteran's PTSD prevented him from securing and following substantial gainful employment and if so, what date this began.  The certified Vocational Consultant indicated review of pertinent evidence pertaining to the Veteran's work history and medical history pertaining to PTSD treatment and evaluation.  The consultant noted that a November 1998 VA examination report reflects that the Veteran reported having often lost jobs after only a few weeks or months.  At the time of this assessment, the Veteran was working at a recycling plant with his father, and missed work up to weeks at a time due to PTSD symptoms.  He indicated that it was only because his father also worked there that he was able to keep this job.  

The consultant also noted other medical findings including a November 1999 psychiatric note which described the Veteran reporting being barely able to get to work on a daily basis, and that he missed 4 days of work due to psychiatric issues.  The records from September 2002 also were noted to reveal PTSD symptoms indicative of poor judgment, tendencies to be isolated and alienated from others, have impulse control difficulties with anger outbursts and lack basic problem solving skills.  The Veteran's PTSD was described as chronic and severe with intrusive memories, poor concentration, social and emotional isolation and hyperarousal.  The November 2004 examination's findings were also discussed, with a work history significant for the Veteran reporting missing 5 days of work a month and suggesting that if he were not working for his cousin, he would have been fired.  This examination report also was noted to describe the Veteran's PTSD symptoms as severely affecting his employability.  

The consultant indicated that, in August 2012, he spoke with the Veteran's wife, who confirmed that she lived with the Veteran from 2001 until he moved to a nursing home, and verified that he had worked as a heavy equipment operator for various companies, most recently between 2004 to January 2007 for a construction company that included family members on his crew.  She suggested that his employer was more tolerant of the Veteran's situation than would be normal, as the family members would often cover for his mental lapses and inability to keep pace.  She also confirmed that from 1998 to 2002 the Veteran worked for a recycling company as a heavy machine operator and missed work once a week; however, as he worked with his father, his mental lapses and poor performance were often overlooked or compensated for by others.  The consultant summarized the Veteran's PTSD as involving ongoing symptoms of being unable to socialize or be active outside the home, cognitive and memory deficits and episodes of violent outbursts noted in his medical records and confirmed by his wife.  The consultant noted that his symptoms were not improved by long term treatment and his memory lapses culminated in his termination from employment in January 2007. 

The consultant stated that the Veteran's employment between 1998 and 2007 first at the recycling plant and then at the construction company that employed his family members constituted protected or "sheltered" work environments.  Accordingly, the consultant concluded that this employment does not qualify as substantially gainful.  The consultant pointed out that, while working with these employers between 1998 and 2007, the Veteran was routinely absent without advance notice at least once a week, which by all standards would exceed even the most liberal standard involving unplanned absences in the competitive labor market.  The absenteeism, and his poor work performance would not have been tolerated at other jobs, and was likely tolerated solely due to his having family members in the same employ.  The consultant also suggested that the Veteran's memory and concentration lapses which culminated in his termination in 2007 likely predated this time, and would have likely resulted in earlier termination at another company.  Thus he was found not to have engaged in substantial gainful employment since 1998.  

The consultant confirmed his opinion that the Veteran has not engaged in substantially gainful employment since 1998 due to his PTSD symptoms, with the employment between 1998 and 2007 classified as sheltered employment, was within a reasonable degree of certainty.  The consultant indicated that this conclusion was based on review of the claims file in its entirety as well as interview with the Veteran's wife.  

It unclear how and when the Vocational Consultant actually reviewed the Veteran's claims file, or whether the consultant actually interviewed or even spoke with the Veteran (given the noted source of information identified above).  Nonetheless, the opinion is entitled to significant probative weight because it does reflect consideration of the Veteran's documented education, employment and medical history-from whatever source-and supported by clearly-stated rationale, to include a detailed discussion of the concept of "marginal employment", which, on these facts, is central to the adjudication of the TDIU claim.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).   

By contrast, the Board accords less probative weight to the November 2004 examiner 's opinion suggesting that the Veteran should be able to do sedentary work, as no rationale for the opinion was provided.  Moreover, the examiner merely pointed out difficulties the Veteran had with his employment due to PTSD symptoms and the fact that he likely would have been terminated had he not been working for a family member, without actually discussing whether his employment was considered marginal.  

The collective evidence tends to indicate that , for the period in question, the Veteran was rendered unemployable due to his service-connected psychiatric disability.  While the Veteran was still employed at this time, the record reflects that he was taking a significant amount of leave and had issues interpersonal difficulties, cognitive problems, and decreased motivation.  The evidence, to particularly include April 2012 Vocation Consultant opinion, and assertions of the Veteran's wife, suggests that the Veteran only retained his job due to allowances made because he had family members who worked with him who covered for his inadequacies and excessive absences, and that he would have been fired otherwise.  This evidence tends to suggest that the Veteran was marginally employed at that time.  See 38 C.F.R. § 4.16(a).  As noted above, marginal employment is not considered substantially gainful employment. 

Thus, the Board finds that competent, probative evidence tends to support findings that, for the period in question, the Veteran's employment was only marginal, and that, considering his education and employment history, the nature and severity of his service-connected disability prevented him from obtaining and retaining substantially gainful employment.

The Board has favorably applied the benefit-of-the doubt doctrine in determining that, for the period from September 1, 2002 through January 17, 2007, the criteria for the award of a TDIU are met. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

A TDIU is granted from September 1, 2002 through January 17, 2007, subject to the legal authority governing the payment of VA compensation. 


REMAND

The Board's review of the claims file reveals that further RO action on the matter remaining on appeal is required.

For the pertinent period prior to September, 2002, the Veteran has a50 percent rating for PTSD, his only service-connected disability.  [Parenthetically, the Board notes that Board denied a higher for this period in a June 2009 Board decision which was not appealed, and the Veteran has not subsequently sought a higher rating for this period].  A 50 percent rating for a single service-connected disability does not meet the percentage requirements for award of a schedular a TDIU.  See 38 C.F.R. § 4.16(a) (2011).  Nonetheless, in a September 2012 brief, the Veteran's attorney argued that a TDIU should be granted prior September 1, 2002, the date on which the criteria for a schedular TDIU were met,. In support, he referenced a July 1999 written statement wherein the Veteran described having financial difficulties due to being unable to work on a daily basis as an informal claim for a TDIU.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b).

Thus, a total rating, on an extra-schedular basis, may be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, pursuant to 38 C.F.R. § 4.16(b).  

The evidence pertinent to the matter of TDIU for the period prior to September 1, 2002, includes the Veteran's reported history, on November 1998 VA examination, that he had held several jobs as a heavy equipment operator, although he generally was unable to hold onto a job more than two years because he became so angry.  He reported that he often lost jobs after only a few weeks or months, and described once having lost a job after he sprayed gasoline on a noncooperative coworker, stating that he wanted to ignite the worker.  He indicated that he was currently worked at a recycling plant, though he missed periods of work often for weeks at a time, when he wanted to be left alone.  

He expressed a belief that he was only able to keep this job at the plant due to his father working with him, whom he described as a calming influence.  He described having almost daily fantasies of yanking other drivers he worked with out of their vehicles and beating them when they angered him.  The work environment itself was noted to be associated with multiple reminders of Vietnam, as it was near an airport, and the Veteran at times became mesmerized by the helicopters, and would lose focus and attention to his job.  He also reported being lost in daydreams about Vietnam and also having issues with being tired due to sleep problems, having difficulty concentrating and being easily distracted.  

In November 1999, the Veteran was described as barely able to work on a daily basis and missed at least 4 days a month because of depressive symptoms.  He described wanting to be isolated, having issues with concentration and losing focus.  The report from a period of VA inpatient treatment for PTSD from July 9, 2002 to August 23, 2002 shows that Veteran reported having held several jobs in the landscaping business and was self employed, as the owner of a landscaping business.  He also indicated he was starting an automobile repair shop from out of his home.  

Significantly, an April 2012 Vocational Consultant described the Veteran's employment from 1998 to 2002 at a recycling plant as a protected or "sheltered" work environment.  This was based on this employer also having employed his family members who apparently shielded him from consequences of his mistakes and frequent absences.  As a result, the examiner concluded that this employment does not qualify as substantially gainful.   

The Board finds that the evidence noted above suggests that the Veteran may have been rendered  unemployable due to his service-connected PTSD prior to September 1, 2002.  Hence, a remand of this matter for additional development, to include referral of the claim to the appropriate first line authority to consider the Veteran's entitlement to a TDIU on an extra-schedular basis, for the period in question, is warranted.  See Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001

Prior to referring the claim to the appropriate authority, and initial RO adjudication of the matter, to ensure that all due process requirements are met, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159  (2011). 

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim for a TDIU prior to September 1, 200, to include on an extra-schedular basis, that is not currently of record.  The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

3.  Thereafter, the RO should submit the claim for a TDIU for the period prior to September 1, 2002 (excluding periods for which the Veteran was awarded a temporary, total evaluation ) to the VA Chief Benefits Director or the Director of the VA Compensation and Pension Service, for extra-schedular consideration, pursuant to 38 C.F.R. § 4.16(b).

4.  After accomplishing all requested action, as well as any additional action deemed warranted, the RO should adjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.  

5.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109   (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


